Title: Sartine to the American Commissioners, 6 June 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Marly le 6. Juin 1778.
Je suis informé, Messieurs, que le Sr. Bersolle après avoir fait des avances assez considerables au Capitaine Jones commandant la fregate des Etats unis de l’Amerique le Ranger, s’est fait donner par ce Capitaine une lettre de Change dont vous avez refusé de faire acquitter le montant. Comme le Sr. Bersolle se trouve par là dans l’embarras et que vous sentirez sans doute qu’il est interessant pour la conservation de notre Credit qu’il en soit tiré promptement, je suis persuadé que vous ne differerez pas de faire payer non seulement la lettre de change dont il s’agit, mais encore ce qui est du par le Capitaine Jones à la Caisse de la marine à Brest, tant pour les effets qui lui ont été delivrés des Magazins du Roi que pour sa Subsistance personelle et celle de son équipage.
Sur ce qu’il a representé que les gens de son équipage avoient pillé du navire le Chatam, beaucoup d’effets dont une partie consistant en argenterie, avoit été vendue à un Juif, il a été pris des Informations au moyen desquelles l’argenterie et d’autres Effets ont été retrouvés, mais le tout a été mis en depôt pour y rester, jusqu’a ce que le Capitaine soit en état de rembourser ce qui a été payé pour ces effets.
Je pense au surplus qu’il est a propos que vous soyez informés que Ce Capitaine qui s’est brouillé avec son état Major et avec tout son Equipage, a fait mettre en Prison le S. Simpton son second. Vous jugerez peutêtre à propos de vous procurer les éclaircissements necessaires pour savoir si ce principal officier s’est mis dans le Cas de subir une pareille Punition. J’ai l’honneur d’etre avec la plus parfaite consideration, Monsieur, Votre très humble et tres obeissant serviteur
(signé) De Sartine
